Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 1 of 13 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 JEAN LACHAUD,

           Plaintiff,

 vs.                                              CASE NO.:

 FLORIDA  DEPARTMENT                      OF
 TRANSPORTATION,

           Defendant.
                                             /

                        COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff JEAN LACHAUD (“Plaintiff”), by and through undersigned counsel,

 hereby files this Complaint against Defendant FLORIDA DEPARTMENT OF

 TRANSPORTATION (“Defendant”) and in support thereof states as follows:

                                      INTRODUCTION

           This is an action brought pursuant to Title VII of the Civil Rights Act of 1964, as

 amended, by the Civil Rights Act of 1991, 42 U.S.C. §2000e et seq. (“Title VII”), and the

 Florida Civil Rights Act of 1992, Fla. Stat. §760.01 et seq. (“FCRA”) to recover front

 pay, back pay, reinstatement, lost benefits, compensatory damages, emotional distress

 damages, pain and suffering, injunctive relief, reasonable attorneys’ fees and costs and

 any other relief to which the Plaintiff is entitled including but not limited to equitable

 relief.
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 2 of 13 PageID 2




                                          PARTIES

 1.     Plaintiff is an adult individual who resides in Seminole County, Florida.

 2.     At all times material to this action, Defendant FLORIDA DEPARTMENT OF

 TRANSPORTATION, was and is an agency of the State of Florida.

 3.     Defendant was an employer as defined by the laws under which this action is

 brought and employs greater than 15 employees.

                                JURISDICTION AND VENUE

 4.     Jurisdiction of this matter arises under 28 U.S.C. §1331 with federal questions

 involving Title VII. Jurisdiction over state law claims also arise under the Court’s

 supplemental jurisdiction, 28 U.S.C. § 1367.

 5.     This Court has jurisdiction over Plaintiff’s claims because, at all times material to

 this Complaint, Plaintiff worked for Defendant in Seminole County, Florida.

 6.     The illegal conduct complained of and the resultant injury occurred within the

 judicial district in and for Seminole County, Florida.

 7.     Plaintiff filed a Charge of Discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) on February 5, 2018. On November 19, 2018 the

 EEOC issued its right-to-sue letter on the Charge of Discrimination. Therefore this

 complaint is being filed within 90 days of Plaintiff receiving his right-to-sue letter.

                                FACTUAL ALLEGATIONS

 8.     Plaintiff is Black and born in the country of Haiti. Plaintiff and his family

 emigrated to the United States of America a number of years ago.

 9.     Plaintiff worked for Defendant from September 2003 through December 1, 2017.




                                               2
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 3 of 13 PageID 3




 10.     Plaintiff was originally hired by Defendant as a Contracts and Permit Manager at

 Defendant’s Oviedo location. Plaintiff’s position later changed to Permit Coordinator.

 11.     During Plaintiff’s employment with Defendant, he has been discriminated against

 because of his race, Black and his national origin, Haitian.

 12.     Plaintiff was also retaliated against after he complained about being discriminated

 against because of his race and national origin.

 13.     Jim Wood, a white male and Plaintiff’s former direct supervisor and later the

 Oviedo Operations Engineer, made numerous racist comments as well as derogatory

 comments regarding Plaintiff being Haitian. For example, Wood would say in a negative

 tone that “Haitians were taking over” the Department of Transportation division. Wood

 would often make this offensive comment despite the fact that there were only three

 persons of Haitian decent employed in the six local Department of Transportation offices.

 Wood also often made comments to Plaintiff that Plaintiff’s children were merely

 “tokens” and were receiving affirmative action benefits because he was Black and

 Haitian. Wood also once told Plaintiff that Plaintiff’s children would have not attended

 college if Plaintiff was still living in Haiti.

 14.     On or about September 2016, Christopher Coleman, a white male, became

 Plaintiff’s direct supervisor. Coleman also made derogatory comments to Plaintiff.

 Specifically, Coleman would state, in reference to Plaintiff, “this Haitian guy thinks he

 knows everything.”

 15.     In mid-2016, Plaintiff discovered that four white males performing the same work

 as Plaintiff were making annual salaries of $50,000 to $57,000.00, while Plaintiff was




                                                   3
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 4 of 13 PageID 4




 making less than $40,000.00 per year. Interestingly, Plaintiff had been doing the same job

 as the four white males since 2003 and actually trained two of the four white males who

 were making more money than him.

 16.    Once Plaintiff discovered this discrepancy in salary, he complained to his

 supervisor, Wood, that he believed the difference in pay for him versus the white males

 was a result of discrimination because of his race and because he was Haitian. Wood was

 upset at Plaintiff for making the complaint.

 17.    After Plaintiff complained, Wood responded, “what else do you want from this

 country, your kids get everything for free.” Wood later told Plaintiff in a threatening

 manner, “you will be sorry you challenged me.”

 18.    Because Plaintiff had complained he had been discriminated against, on

 December 2, 2016, Plaintiff was “promoted” to the Permits Coordinator II position and

 given a pay raise. However, Plaintiff’s raise was $8,000.00, which was far less than what

 the four white males were earning. In addition, Plaintiff was not given any back pay for

 the years he was not properly paid for performing the same work.

 19.    Despite being promoted and given a pay increase, true to his word, Wood began

 to retaliate against Plaintiff following his discrimination complaint.       Indeed, the

 retaliation started with Plaintiff’s next annual evaluation. Wood intentionally gave

 Plaintiff a lower than normal overall rating of “3.” Plaintiff vehemently disagreed with

 the overall rating and voiced his opposition to same to Wood. After Plaintiff complained

 about the rating, Wood rudely said, “that’s good enough for you.” Plaintiff had never

 received such a low rating and had been performing the same job since 2003. This overall




                                                4
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 5 of 13 PageID 5




 rating of “3” directly affected Plaintiff’s the annual salary increase Plaintiff was

 scheduled to receive.

 20.    Thereafter, in late November 2017, Plaintiff was summoned to meet with Human

 Resources, Wood and Plaintiff’s then immediate supervisor, Coleman. Unbeknownst to

 Plaintiff, the meeting was to discuss alleged performance issues about Plaintiff’s job. At

 the meeting, Plaintiff was told for the first time, that he did not return clients’ calls;

 abused company’s time/resources by being on personal calls; and had made calls to

 phone sex lines using the company’s phone. Although Plaintiff did receive personal calls,

 like everyone else, he specifically denied he called phone sex lines and that he did not

 return client calls. Plaintiff was shocked at the allegations because during his many years

 of employment with Defendant, he had neither performance decencies nor any allegations

 of violating company policies.

 21.    Curiously, Plaintiff did not receive any disciplinary action as a result of the

 allegations of misconduct.

 22.    Because the allegations were so offensively false, Plaintiff was extremely upset

 and immediately become ill. After leaving the meeting to return to his office, Plaintiff

 started to feel worse and became dizzy and as a result, fainted. Plaintiff was taken to the

 hospital’s emergency room by ambulance. Plaintiff was diagnosed with hypertension and

 anxiety and was told by the doctor to not to return to work until after he was re-evaluated

 by his Primary Care Physician.

 23.    On December 1, 2017, Plaintiff went to see his Primary Care Physician and his

 Physician ordered Plaintiff to stay on bed-rest for one week, which meant he was to




                                             5
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 6 of 13 PageID 6




 return to work on December 11, 2017. Plaintiff informed Human Resources and his

 supervisor of his need to be out of work because of his illness until December 12, 2017.

 However, when Plaintiff reported to work on December 12, 2017, Plaintiff learned from

 Wood that his employment had been terminated effective December 1, 2017. Plaintiff

 was not notified of his termination despite Wood claiming a letter was sent to Plaintiff’s

 home.

 24.     The reason given to Plaintiff for his termination was “for failure to satisfactorily

 complete your probationary period.”

 25.     Apparently, when Plaintiff was “promoted” to the Permits Coordinator II position

 on December 2, 2016, he was placed on one year probation despite the fact that Plaintiff

 had been performing the duties of the Permits Coordinator II since 2003.

 26.     The stated reason for Plaintiff’s termination is a pretext for discrimination and

 retaliation. Although officially promoted on December 1, 2016, Plaintiff had been

 performing the same job since 2003 and had no performance or disciplinary issues.

                              COUNT I
        DISCRIMINATION BASED ON RACE IN VIOLATION OF TITLE VII

 27.     Plaintiff re-alleges and adopts Paragraphs 1-26 as though set forth fully herein

 28.     Plaintiff is member of protected class due to his race.

 29.     By the conduct described above, Defendant engaged in unlawful employment

 practices and discriminated against plaintiff on the basis of his race in violation of Title

 VII.

 30.     Defendant knew or should have known of the discrimination.




                                               6
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 7 of 13 PageID 7




 31.     The above discrimination was done by Defendant with a reckless disregard for

 Plaintiff’s rights under federal law. As a direct and proximate result of the discrimination

 described above, Plaintiff has suffered and continues to suffer loss of employment, loss

 of income, loss of other employment benefits and has suffered and continues to suffer

 mental anguish, distress, humiliation, great expense and loss of enjoyment of life.

         WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

 allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                             COUNT II
       DISCRIMINATION BASED ON RACE IN VIOLATION OF THE FCRA

 32.     Plaintiff re-alleges and adopts paragraph 1 – 26 as though set forth fully herein

 33.     Plaintiff is member of protected class due to his race.

 34.     By the conduct described above, Defendant engaged in unlawful employment

 practices and discriminated against plaintiff on the basis of his race in violation of the

 FCRA.

 35.     Defendant knew or should have known of the discrimination.



                                               7
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 8 of 13 PageID 8




 36.     The above discrimination was done by Defendant with a reckless disregard for

 Plaintiff’s rights under state law. As a direct and proximate result of the discrimination

 described above, Plaintiff has suffered and continues to suffer loss of employment, loss

 of income, loss of other employment benefits and has suffered and continues to suffer

 mental anguish, distress, humiliation, great expense and loss of enjoyment of life.

         WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

 allowed by law including:

             a. Back pay and benefits;

             b. Interest on back pay and benefits;

             c. Front pay and benefits;

             d. Compensatory damages for emotional pain and suffering;

             e. Injunctive relief;

             f. Prejudgment interest;

             g. Costs and attorney’s fees; and

             h. Such other relief as the Court may deem just and proper.

                              COUNT III
       DISCRIMINATION BASED ON NATIONAL ORIGIN IN VIOLATION OF
                              TITLE VII

 37.     Plaintiff re-alleges and adopts paragraph 1 – 26 as though set forth fully herein

 38.     Plaintiff is member of protected class due to his national origin.

 39.     By the conduct described above, Defendant engaged in unlawful employment

 practices and discriminated against Plaintiff on the basis of his national origin in violation

 of Title VII.




                                               8
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 9 of 13 PageID 9




 40.     Defendant knew or should have known of the discrimination.

 41.     The above discrimination was done by Defendant with a reckless disregard for

 Plaintiff’s rights under federal law. As a direct and proximate result of the discrimination

 described above, Plaintiff has suffered and continues to suffer loss of employment, loss

 of income, loss of other employment benefits and has suffered and continues to suffer

 mental anguish, distress, humiliation, great expense and loss of enjoyment of life.



         WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

 allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                              COUNT IV
       DISCRIMINATION BASED ON NATIONAL ORIGIN IN VIOLATION OF
                              THE FCRA

 42.     Plaintiff re-alleges and adopts paragraph 1 –26 as though set forth fully herein

 43.     Plaintiff is member of protected class due to his national origin.




                                               9
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 10 of 13 PageID 10




   44.    By the conduct described above, Defendant engaged in unlawful employment

   practices and discriminated against plaintiff on the basis of his national origin in violation

   of the FCRA.

   45.    Defendant knew or should have known of the discrimination.

   46.    The above discrimination was done by Defendant with a reckless disregard for

   Plaintiff’s rights under federal law. As a direct and proximate result of the discrimination

   described above, Plaintiff has suffered and continues to suffer loss of employment, loss

   of income, loss of other employment benefits and has suffered and continues to suffer

   mental anguish, distress, humiliation, great expense and loss of enjoyment of life.

          WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

   allowed by law including:

              a. Back pay and benefits;

              b. Interest on back pay and benefits;

              c. Front pay and benefits;

              d. Compensatory damages for emotional pain and suffering;

              e. Injunctive relief;

              f. Prejudgment interest;

              g. Costs and attorney’s fees; and

                        h. Such other relief as the Court may deem just and proper.

                                    COUNT V
                      RETALIATION IN VIOLATION OF TITLE VII

   47.    Plaintiff re-alleges and adopts paragraph 1 – 26 as though set forth fully herein.




                                                10
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 11 of 13 PageID 11




   48.     Plaintiff is a member of a protected class under Title VII because he engaged in

   protective activities.

   49.     Plaintiff engaged in protected activity when he complained to Wood about the

   discriminations due to his race and national origin.

   50.     Wood’s treatment of Plaintiff became worse after his complaints.

   51.     This retaliation resulted in Plaintiff’s termination.

   52.     By the conduct described above, Defendant treated Plaintiff differently than his

   white counterparts and engaged in unlawful employment practices and retaliated against

   Plaintiff because he engaged in protected activities in violation of Title VII.

   53.     Defendant knew, or should have known, of the retaliation and discrimination that

   Plaintiff was subjected to.

   54.     At all times material hereto, Defendant acted with malice and reckless disregard

   for Plaintiff’s state and federally protected rights.

           WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

   allowed by law including:

               a. Back pay and benefits;

               b. Interest on back pay and benefits;

               c. Front pay and benefits;

               d. Compensatory damages for emotional pain and suffering;

               e. Injunctive relief;

               f. Prejudgment interest;

               g. Costs and attorney’s fees; and




                                                  11
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 12 of 13 PageID 12




               h. Such other relief as the Court may deem just and proper.

                                    COUNT VI
                      RETALIATION IN VIOLATION OF THE FCRA

   55.     Plaintiff re-alleges and adopts paragraph 1 – 26 as though set forth fully herein.

   56.     Plaintiff is a member of a protected class under the FCRA because he engaged in

   protective activities.

   57.     Plaintiff engaged in protected activity when he complained to Wood about the

   ongoing discriminations due to his race and national origin.

   58.     Wood’s treatment of Plaintiff became worse after his complaints.

   59.     This retaliation resulted in Plaintiff’s termination.

   60.     By the conduct described above, Defendant treated Plaintiff differently than his

   white counterparts and engaged in unlawful employment practices and retaliated against

   Plaintiff because he engaged in protected activities in violation of the FCRA.

   61.     Defendant knew, or should have known, of the retaliation and discrimination that

   Plaintiff was subjected to.

   62.     At all times material hereto, Defendant acted with malice and reckless disregard

   for Plaintiff’s state and federally protected rights.

           WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

   allowed by law including:

               a. Back pay and benefits;

               b. Interest on back pay and benefits;

               c. Front pay and benefits;

               d. Compensatory damages for emotional pain and suffering;



                                                  12
Case 6:19-cv-00264-PGB-GJK Document 1 Filed 02/08/19 Page 13 of 13 PageID 13




            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

         Plaintiff specifically reserves the right to amend his Complaint to seek
                            punitive damages against Defendant

        Dated on this 8th day of February, 2019.

                                                Respectfully submitted,
                                                s/ ANTHONY J. HALL
                                                Anthony J. Hall, Esq.
                                                Florida Bar No.: 40924
                                                Morgan & Morgan, P.A.
                                                20 N. Orange Ave., 14th Floor
                                                P.O. Box 4979
                                                Orlando, FL 32802-4979
                                                Direct Tel.: (407) 418 2079
                                                Facsimile:     (407) 245-3390
                                                Email: ahall@forthepeople.com
                                                Counsel for Plaintiff




                                            13
